So 38 ~~ HO tra BS Ww BI =

NB BM Bw BD BD BRD ORD ORDO Om mm eet
oe ~S BH A Oe OY Nl lUDDUlUlUCUCUNCO lUOOUNLULUONO OOM li S|

 

Case 20-51150-btb Doc 26-1 Entered 03/19/21 11:52:13 Page1of1

LAW OFFICE OF NATHAN R. ZELTZER, ECF-filed on: 3/19/2021
Nathan R. Zeltzer, Esq., NV SBN 5171

232 Court Street

Reno, Nevada 89501

nrzbk@vyahoo.com

(775) 786-9993

Attorney for Debtors UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEVADA
koe *
IN RE: ) Case No.: BK-20-51150-BTB
JOSE R. MARTINEZ-CHICAS, Chapter 13
ARACEL]I G. DIAZ, }
CERTIFICATE OF SERVICE
Debtor(s) 3

 

1. On March 19, 2021 I served the following documents: NOTICE OF CHAPTER 7
BANKRUPTCY CASE, and AMENDED SCHEDULE E/F, and DECLARATION ABOUT
INDIVIDUAL DEBTOR’S SCHEDULES.

2. [served the above-named documents by the following means to the persons as listed below:
_X_ a. ECF System:

William A. Van Meter
ECF@reno13.com, wvanmeter]3@ecf.epigsystems.com

William A, Baker on behalf of Creditor Sylvia Lloyd
Bb2713@charter.net, pstevens(@wbrl.net, christine.baker25@pmail.com

X___b. United States Mail, postage fully prepaid:
NV ENERGY
PO BOX 30073
RENO, NV 89520

WASTE MANAGEMENT
100 VASSAR STREET
RENO, NV 89502

c. Personal Service: I personally delivered the document(s) to the persons at these
addresses:

X___ d. By direct e-mail (as opposed to through the ECF System)
Araceli & Jose: aracelitx80@gmail.com

e. By fax transmission
f. By messenger
I declare under penalty of perjury that the foregoing is true and correct.

Signed on: March 19, 2021 /s/ Malia Camozzi
Malia Camozzi, Declarant

 

 
